Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lewis, J.), rendered May 6, 1996, convicting him of robbery in *559the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Rosenzweig, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the People satisfied their initial burden of establishing that the pretrial identification of the defendant was not unduly suggestive (see, People v Chipp, 75 NY2d 327, 335, cert denied 498 US 833; cf., People v Jones, 157 AD2d 487). Since the defendant failed to bear his burden of proving that the procedure was unduly suggestive, the hearing court properly denied his motion to suppress the pretrial identification (see, People v Chipp, supra).
The trial court did not improvidently exercise its discretion in denying the defendant youthful offender status (see, People v Lee, 154 AD2d 399).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Ritter, J. P., Sullivan, Santucci and McGinity, JJ., concur.